Citation Nr: 1745258	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine at L4/5 and L5/S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1996 to November 2003. This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a complete review of the record, the Board regrettably finds that a remand for further development is warranted. The Veteran claims that the service-connected degenerative joint disease of his lumbosacral spine at L4/5 and L5/S1 has worsened in severity. In May 2011, he was afforded a VA examination to determine the current severity of his service-connected degenerative joint disease. Significantly, the May 2011 VA examination failed to document range of motion testing on both active and passive motion and weight-bearing and nonweight-bearing (to the extent possible). 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  As such, this examination is inadequate, and a new VA examination must be provided. VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Here, the Board finds the Veteran must be afforded another VA examination. In addition, prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After procuring the appropriate release of information forms where necessary, obtain outstanding relevant VA records as well as any pertinent private medical records and associate all such available documents with the Veteran's claims file.  All attempts to obtain these records must be documented in the claims file.

2. Then, schedule the Veteran for a VA examination by an appropriate examiner to assess the current severity of the service-connected degenerative joint disease of his lumbosacral spine at L4/5 and L5/S1. The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed and fully reported, including range of motion testing.  Specifically, the examiner should discuss range of motion testing-in active motion and passive motion and in weight-bearing and nonweight-bearing motions (where appropriate).  If such are not applicable, the examiner should state such along with an explanation.  

The examiner must provide a rationale for all opinions offered.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

3. To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action, to include scheduling the Veteran for another VA examination if appropriate. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the increased rating claim on appeal. If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claim should be returned to the Board as warranted.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

